DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/2/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The first non-patent literature document citation fails to sufficiently identify the document referenced in accordance with 37 CFR 1.98(b)(5).
The second and third non-patent literature document citations fail to sufficiently identify the document referenced in accordance with 37 CFR 1.98(b)(3) and further fails to provide copies of the cited Office Actions in accordance with 37 CFR 1.98(a)(2)(iii).  Note that the waiver from supplying copies waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because reference characters "16" and "22" have both been used to designate the backside of the papermaking belt 2 (see p 7, lines 27-30).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “a cavity can have a depth different from an adjacent cavity”.  It is not clear if the “depth” is intended to refer to the first depth, the second depth or to a maximum depth of the cavity.  
Claim 8 recites the limitation “with the various depths among all the cavities being at a distance from about 0.1 mm to about 5 mm from the second surface.” It is not clear if the “various depths” is intended to refer to the first depth and/or second depth or to a maximum depth of the cavity.
International Search Report
KIMBERLEY CLARK CO (WO 95/11339 A1) and OSTENDORF et al (WO 2008/054686 A2) were cited as “X” references in the International Search Report and Written Opinion for International Application PCT/US2015/058933, to which the instant application is related although priority is not claimed.
The cited references do not disclose the invention as currently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Trokhan et al (US 6420100).
Claims 1, 4 and 7: Trokhan et al discloses a textured mask comprising a film and having a pattern of transparent regions and opaque regions therein, and a pattern of three-dimensional topography. The mask is intended for use in making a structured deflection member (papermaking belt) upon which a web is disposed during a papermaking process, the deflection member comprising a resinous framework formed by curing a coating of curable material through the textured mask and having a three-dimensional pattern approximating the three-dimensional topography of the textured mask (Abs; col 1, line 33 to col 2, line 11; col 3, lines 39-43 and 54-58; col 11, lines 50-56; col 32, line 65)
In some embodiments, the three-dimensional topography of the mask comprises a pattern of protrusions extending from at least on one side of the mask. Protrusions extending from the bottom side of the mask of the mask can be structured and configured to be imprinted into a coating of a curable material to form corresponding depressions, or voids, in the coating. Protrusions extending from the top side of the mask can be structured and configured to provide voids into which the liquid curable material can flow to approximate the contours of the mask's topography. In various embodiments, either one or both of the patterns of protrusions comprise a substantially continuous pattern, a substantially semi-continuous pattern, a pattern formed by a plurality of discrete protuberances, or any combination thereof (col 10, line 58 to col 11, line 4; col 32, lines 22-46).
The following description refers an embodiment depicted in Fig. 25A (col 32, lines 22-57), a portion of which is reproduced below with additional annotations.


    PNG
    media_image1.png
    250
    533
    media_image1.png
    Greyscale

Mask 110 comprises a three-dimensional repeating topographical pattern having first flat surface lying in a first plane (labeled Surface 1) and corresponding to the top side of protrusion(s) 115a;
 a second surface opposite the first surface lying in a second plane substantially parallel to the first plane (labeled Surface 2) and corresponding to the bottom side of protrusion(s) 115b, 
a third surface at a first depth from the second surface lying in a third plane substantially parallel to the first and second planes (labeled Surface 3), and 
a fourth surface at a second depth from the second surface lying in a fourth plane substantially parallel to the first and second planes (labeled Surface 4). 
Surface 3, which is defined between the protrusion(s) 115b, can be considered to define a cavity (the full figure depicts a plurality of such cavities) with respect to Surface 2 and has a first depth from Surface 2 as defined by the third surface. Similarly, Surface 4 has a second depth from Surface 2 as defined by the fourth surface. Surfaces 1 and 2, as described above, can comprise substantially continuous patterns (reads on a substantially continuously flat surface) as opposed to discrete projections or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Surfaces 1 and 2 as a continuous pattern, Surface 2 being interrupted by cavities having a first depth defined by a third surface (Surface 3) and a second depth defined by a fourth surface (Surface 4) as an embodiment of the disclosure, and to have a reasonable expectation of success in forming a suitable mask.
Trokhan et al does not explicitly disclose the dimensions of the projections, which define the first and second depths. However, Trokhan et al discloses that the deflection member comprises a resinous framework formed by curing a coating of curable material through the textured mask and having a three-dimensional pattern approximating the three-dimensional topography of the textured mask (Abs). Trokhan et teaches that the deflection member is typically from about 0.3 mm to about 10 mm thick for  processes of making a fibrous structure (col 29, lines 49-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a mask comprising cavities having the first and second depths, and a maximum depth in the claimed ranges to correspond with of thickness of the forming member to be made.
In a disclosed embodiment, the mask comprises opaque regions comprising ink as a masking agent to form a pre-selected pattern corresponding to the desired pattern of the deflection conduits to be formed, thus the textured mask is at least partially coated with an opaque masking agent.  The opaque regions of the mask shield selected areas of the coating from the curing radiation (opaque to curing radiation) while the uncoated regions of the mask are transparent to curing radiation, which is UV light radiation in some embodiments (Abs; col 5, line 61-67; col 29, lines 20-26; col 30, lines 15-21; col 32, line 65 to col 33, line 12).
Either one or both of the patterns of protrusions can correlate with the pattern of transparent regions and opaque regions to form a desired three-dimensional pattern of the framework of a deflection member (col 11, lines 4-7 and 56-63; col 30, lines 21 -24; col 32, lines 47-57).  In one embodiment, the opaque regions comprise distal surfaces of the protrusions (col 11, lines 7-9 and 61 -65), thus portions of the textured mask that are transparent include portions that correspond to the plurality of cavities (e.g. the portion of the cavity defined by Surfaces 3). 
Claims 2 and 3: In each occurrence of the repeating pattern, each of Surfaces 3 and 4 lies in a plane an equal depth from Surface 2, thus the first depth is an average depth and the second depth is an average depth.
Claims 5 and 6: Either one or both of the patterns of protrusions can correlate with the pattern of transparent regions and opaque regions to form a desired three-dimensional pattern of the framework of a deflection member.  In one embodiment, the opaque regions comprise distal surfaces of the protrusions (col 11, lines 4-9 and 56 -65; col 30, lines 21 -24; col 32, lines 47-57). In the embodiment discussed above, protrusions defining Surfaces 1 and 2 are located on the top side and the bottom side of the mask, thus the opaque masking agent is applied to the first substantially flat surface (Surface 1) and/or the second surface (Surface 2) or, at least, it would have been obvious to one of ordinary skill in the art to apply the opaque masking agent to the first and/or second surface with a reasonable expectation of success in forming a suitable mask..
Claim 8: Adjacent cavities have Surface 3 having a first depth and Surface 4 having a second and different depth, therefore, a cavity can have a first depth which is different from the second depth in an adjacent cavity. 
Claim 9: The fourth surface lies within the area defined by the third surface, thus has a projected area less than the projected area of the third surface and a projected area of the fourth surface is bounded by the projected area of the third surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. I. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 5-10 of U.S. Patent No. 10,801,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are related as genus and species, the claims of the patent reciting all of the limitations of the instant claims and additional limitations of “and a third depth defined by a fifth surface lying in a fifth plane substantially parallel to the first and second planes, the third depth being at a distance of from about 0.1 mm to about 5 mm from the fourth plane”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748